Citation Nr: 0827386	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and A.F.


ATTORNEY FOR THE BOARD

J.  DeFrank, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1966 to 
September 1967 in the United States Navy, and from December 
1968 to February 1970 in the United States Marine Corps.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for a bipolar disorder 
and determined that new and material evidence was not 
submitted to reopen the veteran's claim for service 
connection for PTSD.  In July 2003, a notice of disagreement 
was received.  In October 2003, a statement of the case was 
issued as to both issues.  Also in October 2003, a 
substantive appeal was received as to the PTSD issue and, in 
December 2003, the veteran indicated that he wanted to 
withdraw the claim for service connection for a bipolar 
disorder.

In May 2005, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of the hearing is 
associated with the claims folders.

In August 2005, the Board reopened the veteran's claim for 
service connection for PTSD and remanded this issue for 
additional development. 

In March and June 2008, the veteran submitted information 
previously associated with the claims files regarding his 
service to support his motion to advance his case on the 
Board's docket.  However, in June 2008, the Board denied the 
motion to advance the veteran's case on its docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.	The medical evidence reflects a diagnosis of PTSD and at 
least one VA physician, in June 2003, has related the 
diagnosis to the veteran's claimed in-service stressful 
event.

2.	The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible 
corroborating evidence.

3.	The June 2003 diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter to the veteran 
issued by the Appeals Management Center (AMC) in December 
2006 complied with the previous requirement and contained a 
notation that he should send VA any records pertinent to his 
claimed condition.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

In the January 2005, December 2006, and June 2007 letters, 
the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection.  The December 
2006 letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the December 2006 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a May 2006 
letter.  VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the May 2006 letter was cured by readjudication 
in a supplemental statement of the case dated in February 
2008.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  
Per the August 2005 remand instructions, the Commandant of 
the Marine Corps, Headquarters United States Marine Corps was 
contacted for to verify the veteran's alleged stressful 
events in service.

Additionally, the veteran underwent a VA examination in May 
2003.  Per the remand instructions, the veteran also 
underwent a VA examination in October 2007.

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

II. Factual Background and Legal Analysis

A. Applicable Laws and Regulations

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

Service connection for PTSD is subject to additional 
requirements.  In order for a claim for service connection 
for PTSD to be successful, there must be: (1) a current 
medical diagnosis of PTSD; (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnosis 
of PTSD must comply with the criteria set forth in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, supra; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

B. Factual Background

Service records document that the veteran served in the 
Republic of Vietnam in September 1969.  His military 
occupation was rifleman.

According to an October 1969 service record, in September 
1969, the vetran endangered his company by disobeying orders 
and refusing to go on a squad size ambush patrol, for which 
he was confined to a brig.  A December 1, 1969 service 
treatment record shows that the veteran had a sociopathic 
personality and that an administrative discharge was 
recommended.

Post service, in August 1970, the National Personnel Records 
Center (NPRC) verified that the veteran was not awarded a 
Purple Heart.

June and July 1971 VA outpatient records show psychiatric 
complaints, that the veteran had a history of PTSD, that he 
reported having PTSD, that the veteran was hypo-manic and on 
the verge of a manic episode, and that he was referred to the 
PTSD clinic.

A November 1991 VA psychiatric examination reflects a 
diagnosis of schizophrenic reaction.

VA medical records, dated from 1991 to 1992, show that the 
veteran was diagnosed as having a mood disorder, a delusional 
disorder versus schizophrenia versus a bipolar disorder, an 
antisocial and paranoid personality disorder; a bipolar 
disorder, and PTSD. 

In January 1992, the NPRC reported that the veteran's service 
personnel records failed to show that he was ever in a 
prisoner-of-war (POW) status.

In a November 2002 written statement, G.B. said that in July 
1969, the veteran was with his unit in Vietnam.

In May 2003, the veteran underwent a VA examination for PTSD.  
He reported that during his war experience he was captured 
for 5 hours.  The primary diagnosis was schizoaffective 
disorder with secondary diagnoses of chronic PTSD and a 
history of cocaine dependence and adult antisocial behavior.  
The examiner stated that the veteran met the DSM-IV criteria 
for PTSD. 

However, the VA examiner noted that the veteran's diagnosis 
of PTSD symptoms was per self-report.  As to test results, 
the examiner said that it was difficult to tease apart the 
contribution of putative PTSD versus anti-social personality 
or schizoaffective disorder on the veteran's level of 
functioning given the veteran's history of being an 
unreliable historian.  From the chart, there was no 
compelling evidence of PTSD being a primary diagnosis.  
Primary gain was likely.  The examiner also noted that the 
veteran volunteered at VA and had access to a milieu of PTSD 
symptoms, increasing the likelihood that he could exaggerate 
and confabulate symptoms, overascribing symptoms to PTSD, 
rather than to the primary diagnosis of schizoaffective 
disorder.  It was the VA examiner's impression that the 
veteran, while technically fulfilling criteria for PTSD based 
upon self-report according to DMV-IV criteria for 
compensation purposes, was actually modestly impacted by PTSD 
symptoms.

In a June 2003 signed statement, a VA psychiatrist at the Las 
Vegas VA Medical Center (VAMC) stated that the veteran had 
PTSD that was related to his service in Vietnam.  The 
psychiatrist stated that he treated the veteran and that the 
veteran was able to verify that he was in-country Vietnam.  
This doctor disagreed with the May 2003 VA examiner's 
assessment that the veteran had schizoaffective disorder, but 
agreed that primary gain was a factor in the veteran wanting 
service connection.  The physician said that this could be 
said about every veteran.  This psychiatrist stated that the 
facts supporting the veteran's claim were that he had been 
found to be an in-country Vietnam veteran that was involved 
with combat situations.

VA outpatient records, dated through 2005, reflect diagnoses 
of a bipolar disorder and PTSD.  

The record also contains periodical information regarding the 
veteran's Marine Corps battalion indicating that this 
battalion engaged with the enemy.

The veteran presented his contentions in written 
correspondence and oral testimony during his May 2005 
hearing.  He indicated that he suffered multiple stressors 
during his service in Vietnam with the Marine Corps.  
Specifically, he stated that he served with the 1st 
Battalion, 3rd Marine, 4th Marine Division, in Vietnam, and 
that he served in combat in 1969.  He testified that, while 
he was a scout on patrol in September or October 1969, he was 
captured by the enemy for 5 hours.  He and another person 
named "Tom" were detained by a Black Panther member who was 
with the Viet Cong.  The other members of his unit may have 
been wounded or killed.  The Black Panther member detained 
them, but then returned them to their camp.  The veteran also 
stated that he refused to go out on an ambush patrol that 
night, so he was punished and sent to a brig in Okinawa.  
Those that went out on that patrol were killed by the enemy.  
The veteran said that, shortly thereafter, he engaged in hand 
to hand combat with the enemy and killed the enemy.  After 
one of these battles, 35 American men were killed.  This was 
also in September or October 1969. 

In an April 2007 written statement, R.S., a fellow Marine, 
reported that every "sparrowhawk" assignment sheet would 
have had the veteran on the list.

In a July 2007 letter, the head of the Records Correspondence 
Section of the Commandant of the Marine Corps, Headquarters 
United States Marine Corps, stated that a search of the 
Company D, 1st Battalion, 4th Marine Regiment, 3d Marine 
Division (Rein), Fleet Marine Force, Pacific, FPO San 
Francisco, Vandergrift Combat Base, Republic of Vietnam from 
September 7, 1969 to February 5, 1979 was conducted.  The 
unit diaries showed the veteran's name and an entry of 
September 1959 showing another individual as having been 
injured due to shrapnel wounds.  There was no record of 35 
servicemen having been killed or wounded in action for that 
unit during that time frame.  A search of the veteran's 
Official Military File was able to verify that he refused to 
go on a squad size ambush patrol on September 20, 1969 and 
was subsequently confined.  There was no record of him being 
captured or retained.

In October 2007, the veteran underwent a VA psychiatric 
examination.  According to the lengthy examination report, 
the examiner reviewed nine folders of the veteran's medical 
and service records.  The examiner noted that there was 
documentation of an officer that the 3rd Marine Division 
engaged in combat missions before, after, and on September 
11th and 12th 1969.  The examiner noted that the veteran had 
an elaborate story about Vietnam including being a prisoner 
of war and involvement in hand to hand combat.  The examiner 
stated that the veteran did not meet the criteria for PTSD.  

In the VA examiner's opinion, the extent of the veteran's 
combat exposure was questionable as his description of his 
combat involvement did not match with what was recorded in 
his military record.  Additionally, the veteran's description 
of combat changed over the years to include some things one 
time and others things another time.  The examiner also said 
that the veteran did not meet the criteria for PTSD as he did 
not meet the symptoms criteria.  Rather than having recurrent 
and distressing memories about Vietnam combat, he had a 
perseveration about combat that did not happen.  The examiner 
stated that, in short, all of the veteran's symptoms could be 
explained by paranoid schizophrenia and by personality 
disorder.  The diagnosis was chronic paranoid schizophrenia 
and a personality disorder with narcissistic traits.  The VA 
examiner concluded that it was more likely than not that the 
veteran's paranoid schizophrenia was caused by and the result 
of his cocaine and marijuana abuse.

C. Legal Analysis

This case presents conflicting findings regarding the 
existence of PTSD.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  The Board may 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Moreover, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the Board finds that the medical evidence that 
indicates a possible diagnosis of PTSD is entitled to low 
probative weight.  While the May 2003 VA examiner stated that 
the veteran met the DSM-IV criteria for PTSD, he also noted 
that it was his impression that the veteran, while 
technically fulfilling criteria for PTSD based upon self-
report according to DMV-IV criteria for compensation 
purposes, was actually modestly impacted by PTSD symptoms.

Although the June 2003 VA psychiatrist diagnosed the veteran 
with PTSD as a result of his in-country Vietnam experiences, 
the doctor did not discuss how the veteran met the DSM-IV 
criteria for that diagnosis.  If he conducted any testing, it 
was not apparent from his report.  Additionally, the 
assessment of PTSD appears to have been based on the 
veteran's reports that were not consistent with the record.  
The filtering of the veteran's account of his military 
service through his physician does not transform his account 
into competent medical evidence, or an accurate account of 
those experiences, merely because the transcriber happens to 
be a medical professional.  See Leshore v. Brown, 8 Vet. App. 
409 (1995).

By contrast, the October 2007 VA examiner reviewed the 
veteran's medical records in his claims folders, conducted 
testing, and discussed the DSM-IV criteria.  The VA examiner 
opined that the veteran did not meet the criteria for PTSD as 
he did not meet the symptoms criteria, as all of his symptoms 
could be explained by paranoid schizophrenia and by 
personality disorder.  The Board is persuaded that this VA 
examiner's opinion is most persuasive in that this physician 
reviewed the veteran's medical records, examined him, and 
provided a rationale for her opinion.

The October 2007 VA examination report contains a great deal 
more information and detail than the June 2003 VA 
psychiatrist's letter that only provides a diagnosis of PTSD.  
For these reasons, the October 2007 VA examination report has 
greater probative weight than the June 2003 letter, and the 
Board adopts its conclusions.

Furthermore, the veteran has submitted no evidence to show 
that he currently has PTSD.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
PTSD has been presented.  Rabideau v. Derwinski, 2 Vet. App. 
at 143.

The Board acknowledges the veteran's own statements and the 
submitted buddy statements contending that the veteran 
suffered from PTSD due to service.  While the veteran's buddy 
asserts that every sparrow hawk assignment sheet would have 
had the veteran on the list, and another comrade says that he 
served in Vietnam in July 1969, the record indicates 
otherwise.  The July 2007 letter from the Records 
Correspondence Section of the Commandant of the Marine Corps 
does not indicate that the veteran had any POW detention and 
the veteran's service records show that he was in Vietnam in 
September 1969, not in July 1969.  The veteran's buddy 
statements are outweighed by the other evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  
Service connection for PTSD cannot be awarded absent a 
verified in-service stressor and a diagnosis based on that 
stressor.

Furthermore, as laypersons, neither the veteran nor his 
buddies are competent to render a medical opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, the veteran is not entitled to 
service connection for PTSD under the theory that it resulted 
from unverified, vaguely reported stressors during service.  

The Board appreciates the testimony offered by the veteran at 
his hearing at the RO before the undersigned.  However, with 
all due respect to the veteran, we find that his oral and 
written statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight.  
Having so concluded, the Board finds that the preponderance 
of the credible evidence is against the claim, and that 
neither another VA psychiatric examination nor further 
interpretation by a clinician of the in-service 
symptoms/behavior is necessary. 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD is not warranted.





ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


